SUPREME CO URT, NASHVILLE


                                                                 FILED
EDMUND GEORGE ZAGORSKI,                  )
                                                                 December 7, 1998
                                         )
      Appellant,                         )      ROBERTSON CIRCUIT
                                         )      NO. 6052 BelowCecil W. Crowson
V.                                       )                   Appellate Court Clerk
                                         )      NO. 01S01-9711-CC-00240
STATE OF TENNESSEE,                      )
                                         )      Court of Criminal Appeals
      Appellee.                          )      Affirmed
                                         )
                                         )


                                     JUDGMENT

      This case was heard on the record on appeal from the Court of Criminal

Appeals, application for permission to appeal having heretofore been granted, briefs

and argument of counsel; and upon consideration thereof, this Court is of the opinion

that the appellant was afforded both effective and competent assistance in the guilt

and sentencing phases of trial.



      In accordance with the opinion filed herein, it is, therefore, ordered and

adjudged that the judgment of the Court of Criminal Appeals is affirmed, and the case

is remanded to the Circuit Court of Robertson County for the execution of the

judgment of this Court and the collection of costs accrued below.



      Unless stayed by this Court or other appropriate authority, the sentence of

death shall be carried out as provided by law on the 15th day of April, 1999. The

previous order directing the sentence of death to be carried out on February 28, 1999,

is hereby vacated.



      It appearing that the appellant is indigent, costs of appeal will be paid by the

State of Tennessee.



12/07/98